     Case 3:20-cv-00099-MMD-WGC Document 8 Filed 04/15/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     SHANE ROBERT DONOVAN,                              Case No. 3:20-cv-00099-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      NEVADA, STATE OF, et al.,
9
                                 Defendants.
10

11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
12   by a former state inmate. On March 4, 2021, the Court issued a screening order allowing
13   some of Plaintiff Shane Donovan’s claims to proceed and dismissing other claims without
14   prejudice and with leave to amend. (ECF No. 6 at 7.) The screening order also directed
15   Donovan to file a non-prisoner application to proceed in forma pauperis with the Court or
16   pay the full $400.00 filing fee within 30 days. (Id. at 6.) The 30-day period has now expired,
17   and Donovan has not filed a non-prisoner application to proceed in forma pauperis, or
18   otherwise responded to the Court’s order.
19          District courts have the inherent power to control their dockets and “[i]n the
20   exercise of that power, they may impose sanctions including, where appropriate . . .
21   dismissal” of a case. Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir. 1986).
22   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an
23   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.
24   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local
25   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for
26   failure to comply with an order requiring amendment of complaint); Carey v. King, 856
27   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule
28   requiring pro se plaintiffs to keep court apprised of address); Malone v. United States.
     Case 3:20-cv-00099-MMD-WGC Document 8 Filed 04/15/21 Page 2 of 3


1    Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply

2    with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

3    dismissal for lack of prosecution and failure to comply with local rules).

4           In determining whether to dismiss an action for lack of prosecution, failure to obey

5    a court order, or failure to comply with local rules, the court must consider several factors:

6    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
11          Here, the Court finds that the first two factors, the public’s interest in expeditiously

12   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air W.

16   Inc., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

17   disposition of cases on their merits—is greatly outweighed by the factors in favor of

18   dismissal discussed herein. Finally, a court’s warning to a party that failure to obey an

19   order will result in dismissal satisfies the “consideration of alternatives” requirement.

20   Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The
21   Court’s order requiring Donovan to file a non-prisoner application to proceed in forma

22   pauperis with the Court within 30 days expressly stated: “It is further ordered that, if

23   Plaintiff fails to timely file an application to proceed in forma pauperis by a non-prisoner

24   or pay the full filing fee, the Court will dismiss this case without prejudice.” (ECF No. 6 at

25   7.) Donovan thus had adequate warning that dismissal would result from noncompliance

26   with the Court’s order to file a non-prisoner application to proceed in forma pauperis or

27   pay the filing fee within 30 days.
28   ///


                                                   2
     Case 3:20-cv-00099-MMD-WGC Document 8 Filed 04/15/21 Page 3 of 3


1          It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff Shane Donovan’s failure to file a non-prisoner application to proceed in forma

3    pauperis or pay the $400.00 filing fee in compliance with the Court’s March 4, 2021 order.

4          The Clerk of Court is directed to enter judgment accordingly and close this case.

5          DATED THIS 15th Day of April 2021.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE
9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 3
